Citation Nr: 0837726	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for excoriation of the left leg and groin with 
chronic neurodermatitis (hereafter "skin condition").

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference hearing.  The 
hearing transcript is associated with the claims folder.

In a decision dated July 2007, the Board denied the veteran's 
claim for a disability evaluation greater than 10 percent for 
his service connected skin condition.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated August 5, 2008, 
the Court vacated the Board's decision and remanded the claim 
to the Board pursuant to the terms of a Joint Motion for 
Remand.

As addressed in the remand below, the Board has rephrased the 
issues listed on the title page for procedural purposes only.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.




REMAND

The veteran is service connected for lichen simplex chronicus 
involving multiple areas, previously diagnosed as excoriation 
of the left leg and groin area and chronic neurodermatitis.  
His skin disorder is currently rated as 10 percent disabling 
under the criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7899-7806.  

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 7899 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.118, DC 7806, dermatitis or eczema.  On 
review of the record, the Board also finds that DC 7806 is 
the most appropriate diagnostic code to apply.

DC 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under DC 7806 or to be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.

Under DC 7806, dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.

The parties to the Joint Motion for Remand have determined 
that additional medical examination is required in this 
claim.  Specifically, the parties indicated that VA 
examination is required "detailing the effects of the 
[veteran's] psychiatric disturbance and contribution to the 
skin condition."  The Board, therefore, remands this case 
for a current VA examination of the veteran's service 
connected skin disorder as directed in the Joint Motion for 
Remand.

The Board notes that "psychiatric disturbance" is not 
listed among the criteria for evaluating any skin disorder 
under the applicable version of 38 C.F.R. § 4.118.  The Board 
further notes that a final Board decision in January 1969 
denied a claim of entitlement to service connection for a 
neuropsychiatric disorder.  It appears to the Board that the 
examination request directives contained in the Joint Motion 
for Remand include an inextricably intertwined issue of 
service connection for a neuropsychiatric disorder.  

In the interests of judicial economy and avoidance of 
piecemeal litigation, an application to reopen a claim of 
service connection for a neuropsychiatric disorder is hereby 
raised and must be decided in the first instance by the RO, 
before the Board reaches a final determination on the 
increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

The parties to the Joint Motion for Remand also determined 
that the Board failed to provide an adequate statement of 
reasons or bases as to why the veteran was not provided 
separate ratings for his skin disorder involving his groin 
and scalp.  As noted by the parties, the Board did discuss 
the relevant medical evidence describing the veteran's skin 
disorder involving both his groin and scalp.  In deciding the 
case, the Board made the following finding of fact:

"The veteran's skin condition does not cover 20 
to 40 percent of his entire body, or 20 to 40 
percent of exposed areas affected.  He does not 
currently use systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs."

(emphasis added).

The Board observes that the veteran's skin disorder involving 
his groin and scalp is the same disorder, although variously 
diagnosed neurodermatitis or lichen simplex chronicus.  As 
noted in the final rule for the current skin disease 
criteria, the criteria of DC 7806, "are based on the extent 
(in percentage) to which the entire body or exposed areas are 
affected by the condition or on the treatment required."  67 
Fed. Reg. 49590, 49592 (July 31, 2002) (emphasis added).  A 
rating will be assigned under the method of evaluation which 
provides the highest rating.  

Thus, it is clear from the structure of the rating criteria 
for evaluating skin diseases that providing separate ratings 
for each body part affected by the same skin disorder would 
constitute impermissible pyramiding under 38 C.F.R. § 4.14.  
For these reasons, the Board finds that the rating criteria 
do not allow the assignment of separate ratings for the same 
skin disorder which affects different body parts.

The parties, however, did not discuss the impact of a Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
dated January 2008, regarding notice for increased rating 
claims in general.  In Vazquez-Flores, the Court held that 
notice complying with section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The Board wishes to avoid an additional joint motion based on 
Vazquez-Flores.  The Veterans Benefits Administration (VBA) 
has issued guidance regarding the notification procedures 
resulting from the Court's decision in Vazquez-Flores.  See 
VBA Fast Letter 08-16 (June 2, 2008).  In pertinent part, VBA 
determined that, in an increased rating claim, a claimant 
must be provided the relevant DC rating criteria under which 
the disability at issue is currently rated. 

In light of the Court's decision in Vazquez-Flores and the 
guidance contained in VBA Fast Letter 08-16, the Board will 
also order corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran corrective notice on his 
increased rating claim for his service connected 
skin disorder consistent with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
and the guidance set forth in VBA Fast Letter 08-
16.  In particular, he should be advised as 
follows:

	a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service connected skin 
disorder and the effect that worsening 
has on his employment and daily life; 
and 

	b) notice of the schedular criteria for 
evaluating his service connected skin 
disorder under DC's 7806, or DC 7800 or 
DC's 7801-05.

2.  Obtain the veteran's clinical treatment 
records from the North Little Rock, Arkansas 
VA Medical Center since August 2004.  
Additionally, obtain all VA clinical records 
identified by the veteran in the VA Form 21-
4142 submitted in June 2003. 

3.  Schedule the veteran for a skin examination in 
order to determine the current nature and severity 
of his service connected service connected skin 
disorder.  The claims folder should be provided to 
the examiner for review.  The examiner should 
clearly identify in the examination report all 
manifestations of the service connected skin 
disability and delineate all manifestations of skin 
disability of non-service connected origin, if any.  
The examiner should provide the following findings:

	a) clarify the diagnosis of the veteran's 
service connected disorder, variously 
diagnosed as lichen simplex chronicus, 
excoriation of the left leg and groin area and 
chronic neurodermatitis.  In this respect, the 
examiner is requested to clarify whether the 
veteran's service connected skin symptoms are 
attributable to a diagnosable skin disorder 
or, alternatively, are a manifestation of a 
neuropsychiatric disorder.  The skin examiner 
should instruct the RO if neuropsychiatric 
examination is necessary to provide the 
requested opinion;

	b) identify the percentage of the entire body 
affected by the service connected skin 
disorder;

	c) identify the percentage of the exposed 
areas affected by the service connected skin 
disorder;

	d) indicate whether the service connected skin 
disorder has required treatment involving 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs;

	e) identify any disfigurement of the head, 
face or neck and/or scarring of any body part 
attributable to the service connected 
disability, if any.  If disfigurement is 
found, provide a description of the 
disfigurement characteristics.  If scarring is 
found, provide measurements as to the areas 
encompassed and describe in detail all 
characteristics of the scarring; and

	f) provide unretouched color photographs of 
the service connected skin disorder involving 
an exposed area.



4.  Develop and adjudicate the issue of 
whether new and material evidence has been 
presented to reopen a claim of service 
connection for a neuropsychiatric disorder.  
A separate rating action should be issued by 
the RO.  This new rating action, if 
unfavorable, will not be before the 
undersigned unless it is appealed by the 
veteran to the Board.

5.  After affording the veteran the 
opportunity to perfect his appeal on his 
application to reopen the claim of service 
connection for a neuropsychiatric disorder, 
the RO should readjudicate the issue of 
entitlement to an increased rating for his 
service connected skin disorder.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided a SSOC and an appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

